
	
		III
		112th CONGRESS
		1st Session
		S. RES. 159
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2011
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Akaka, Mr.
			 Alexander, Ms. Ayotte,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Bingaman, Mr. Blumenthal, Mr.
			 Blunt, Mr. Boozman,
			 Mrs. Boxer, Mr.
			 Brown of Massachusetts, Mr. Brown of
			 Ohio, Mr. Burr,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Durbin, Mr.
			 Ensign, Mr. Enzi,
			 Mrs. Feinstein, Mr. Franken, Mrs.
			 Gillibrand, Mr. Graham,
			 Mr. Grassley, Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Hoeven, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Inouye,
			 Mr. Isakson, Mr. Johanns, Mr. Johnson
			 of Wisconsin, Mr. Johnson of South
			 Dakota, Mr. Kerry,
			 Mr. Kirk, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Honoring the members of the military and
		  intelligence community who carried out the mission that killed Osama bin Laden,
		  and for other purposes. 
	
	
		Whereas, on May 1, 2011, United States personnel killed
			 terrorist leader Osama bin Laden during the course of a targeted strike against
			 his secret compound in Abbottabad, Pakistan;
		Whereas Osama bin Laden was the leader of the al Qaeda
			 terrorist organization, the most significant terrorism threat to the United
			 States and the international community;
		Whereas Osama bin Laden was the architect of terrorist
			 attacks which killed nearly 3,000 civilians on September 11, 2001, the most
			 deadly terrorist attack against our Nation, in which al Qaeda terrorists
			 hijacked four airplanes and crashed them into the World Trade Center in New
			 York City, the Pentagon in Washington, D.C., and, due to heroic efforts by
			 civilian passengers to disrupt the terrorists, near Shanksville,
			 Pennsylvania;
		Whereas Osama bin Laden planned or supported numerous
			 other deadly terrorist attacks against the United States and its allies,
			 including the 1998 bombings of United States embassies in Kenya and Tanzania
			 and the 2000 attack on the U.S.S. Cole in Yemen, and against innocent civilians
			 in countries around the world, including the 2004 attack on commuter trains in
			 Madrid, Spain and the 2005 bombings of the mass transit system in London,
			 England;
		Whereas, following the September 11, 2001, terrorist
			 attacks, the United States, under President George W. Bush, led an
			 international coalition into Afghanistan to dismantle al Qaeda, deny them a
			 safe haven in Afghanistan and ungoverned areas along the Pakistani border, and
			 bring Osama bin Laden to justice;
		Whereas President Barack Obama in 2009 committed
			 additional forces and resources to efforts in Afghanistan and Pakistan as
			 the central front in our enduring struggle against terrorism and
			 extremism;
		Whereas the valiant members of the United States Armed
			 Forces have courageously and vigorously pursued al Qaeda and its affiliates in
			 Afghanistan and around the world;
		Whereas the anonymous, unsung heroes of the intelligence
			 community have pursued al Qaeda and affiliates in Afghanistan, Pakistan, and
			 around the world with tremendous dedication, sacrifice, and
			 professionalism;
		Whereas the close collaboration between the Armed Forces
			 and the intelligence community prompted the Director of National Intelligence,
			 General James Clapper, to state, Never have I seen a more remarkable
			 example of focused integration, seamless collaboration, and sheer professional
			 magnificence as was demonstrated by the Intelligence Community in the ultimate
			 demise of Osama bin Laden.;
		Whereas, while the death of Osama bin Laden represents a
			 significant blow to the al Qaeda organization and its affiliates and to
			 terrorist organizations around the world, terrorism remains a critical threat
			 to United States national security; and
		Whereas President Obama said, For over two decades,
			 bin Laden has been al Qaeda’s leader and symbol, and has continued to plot
			 attacks against our country and our friends and allies. The death of bin Laden
			 marks the most significant achievement to date in our Nation’s effort to defeat
			 al Qaeda.: Now, therefore, be it
		
	
		That the Senate—
			(1)declares that the
			 death of Osama bin Laden represents a measure of justice and relief for the
			 families and friends of the nearly 3,000 men and women who lost their lives on
			 September 11, 2001, the men and women in the United States and around the world
			 who have been killed by other al Qaeda-sponsored attacks, the men and women of
			 the United States Armed Forces and the intelligence community who have
			 sacrificed their lives pursuing Osama bin Laden and al Qaeda;
			(2)commends the men
			 and women of the United States Armed Forces and the United States intelligence
			 community for the tremendous commitment, perseverance, professionalism, and
			 sacrifice they displayed in bringing Osama bin Laden to justice;
			(3)commends the men
			 and women of the United States Armed Forces and the United States intelligence
			 community for committing themselves to defeating, disrupting, and dismantling
			 al Qaeda;
			(4)commends the
			 President for ordering the successful operations to locate and eliminate Osama
			 bin Laden; and
			(5)reaffirms its
			 commitment to disrupting, dismantling, and defeating al Qaeda and affiliated
			 organizations around the world that threaten United States national security,
			 eliminating a safe haven for terrorists in Afghanistan and Pakistan, and
			 bringing terrorists to justice.
			
